DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 04/26/2022.
Allowable Subject Matter
Claims 13, 15-20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a system for streaming media streams from a game console to a plurality of computing devices comprising a game module configured to execute a game comprising a view for local viewing, a communication module to receive game input, an encoding module configured to generate, at the game console, a media stream including a secondary view of the game world of lower quality, and a stream module configured to stream the secondary view to a plurality of computing devices such that individuals can access and view the secondary view.  Further the encoding module prefetching one or more portions of the primary view prior to encoding based on the prefetching the portions of the primary view to produce the secondary view.  The closest prior art of record, Eichorn et al. (US Pub. No. 2012/0100910 A1), teaches a streaming method for a gaming console comprising storing a lower quality version of a recorded gameplay for the purpose of uploading it to other users wherein the stored gameplay provides a secondary view different from a primary view.  However, Eichorn and the other prior art of record lack teaching, making obvious, or anticipating all the features above as a combination regarding the method of lowering the quality of the secondary view for the purpose of direct streaming to other gaming consoles via the use of prefetching prior to encoding. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	5/4/2022